DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 14/850,608, now U.S. Patent No. 10,131,939, which is a Continuation of PCT/US14/30034, which claims benefit of U.S. Application No. 61/800,606, filed March 15, 2013.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on February 8, 2021 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 21-66 were previously canceled. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,551,027.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,551,027 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods of copying a polynucleotide template comprising the steps of incubating the polynucleotide template in a reaction mixture comprising a first primer and a second primer that both comprise a first region and a second region wherein the second region of the primers comprise a nucleotide sequence which is complementary to a first portion of the polynucleotide template or the partner nucleotide sequence of the polynucleotide template, and upon incubation of the polynucleotide template with the primers, at least one concatemer strand is formed that comprises a nucleotide sequence having the general structure in the 5’ to 3’ direction of C’-T-C’-T-C’, wherein C’ represents the nucleotide sequence of the first region of the second primer, and T represents the nucleotide sequence of the polynucleotide 

Claim Objections
5.	Claims 7 and 10 are objected to because of the following informalities:  Claim 7 is missing a period at the end.  Claim 10 recites the limitation “wherein during the incubation of the reaction mixture, the temperature of the reaction mixture does not exceed 80 C”.  The temperature should be properly recited with the degree symbol as “80o C”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims 1 and 16 recite limitations for an active step of incubating a polynucleotide template in a reaction mixture comprising a first and second primer resulting in formation of at least one concatemer having the general structure in the 5’ to 3’ direction of C’-T-C’-T-X-C’, C’ being the nucleotide sequence of the second primer, T being the nucleotide sequence of the polynucleotide template or an analogous sequence thereof, and X representing any number and sequence of nucleotides.  Since there are no additional active steps, it 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stemmer et al. (U.S. Patent Pub. No 2001/0049125, cited on IDS of 4/23/2019). 
With regard to claim 1, Stemmer teaches a method of copying a polynucleotide template (methods are provided for amplifying and detecting target nucleic acid sequences, including assembling large polynucleotides as concatemers formed by amplification of overlapping fragments, see Abstract and paragraph 14), the method comprising:
incubating the polynucleotide template in a reaction mixture comprising a first primer and a second primer (a target polynucleotide is contacted with a bivalent primer, wherein the extension products function as a second primer in subsequence rounds of extension, paragraph 15, lines 1-2 and Figure 1A, steps 1, 2 and 4iii), wherein:
the first primer comprises a first region and a second region, wherein the second region of the first primer comprises a nucleotide sequence which is complementary to a first portion of the polynucleotide template (the bivalent primer comprises an oligonucleotide having a region complementary to region B’ of the target sequence, and a 5’ tail region, paragraph 15, lines 1- 11 and Figure 1A, step 2);
the second primer comprises a first region and a second region, wherein the second region of the second primer comprises a nucleotide sequence which is complementary to a partner nucleotide sequence, wherein the partner nucleotide sequence is complementary to a second portion of the polynucleotide template (following primer extension of the bivalent primer and the 3’ end of the target sequence, the extension product comprises a sequence, A, at the 3’ end which is complementary 
upon incubation of the polynucleotide template with the first primer and the second primer, at least one concatemer strand is formed, wherein the concatemer strand comprises a 5’ end and a 3’ end, and comprises a nucleotide sequence having the general structure in the 5’ to 3’ direction of: C’-T-C’-T -X-C’, wherein: C’ represents the nucleotide sequence of the first region of the second primer, T represents the nucleotide sequence of the polynucleotide template or an analogous sequence thereof, and X represents any number and sequence of nucleotides (extension of the annealed polynucleotides generates a product that comprises from 5’ to 3’ A’-B’-A’-B’-A’, with the target sequences located between each A’-B’ region, see Figure 1B, step 5, last polynucleotide; it is noted that since X can be any number of nucleotides, the version shown in Figure 1A, step 5 anticipates the concatemer described in the claim; see paragraphs 15 and 62 for a complete description of the formation of the concatemer using a thermostable DNA polymerase). 
With regard to claim 2, Notomi teaches a method wherein the concatemer strand is a first concatemer strand, and wherein upon incubation of the polynucleotide template with the first primer and the second primer, a second concatemer strand is also formed, wherein the second concatemer strand comprises a 5’ end and a 3’ end, and comprises a nucleotide sequence having the general structure in the 5’ to 3’ direction of: C-X’-T’-C-T’-C, wherein: C represents the nucleotide sequence of the first region of the first primer, T’ represents a nucleotide sequence which is complementary to the polynucleotide template, and X’ represents a nucleotide sequence which 
With regard to claim 3, Notomi teaches a method wherein X contains a sequence having the general structure in the 5’ to 3’ direction of [(C’-T)N] wherein C’ represents the nucleotide sequence of the first region of the second primer, T represents the nucleotide sequence of the polynucleotide template or an analogous sequence thereof, and N is any integer between 0 and 1000 (additional copies of the template are added to lengthen the concatemer with up to 100 additional cycles of amplification, see paragraph 15, lines 40-47). 
With regard to claim 4, Notomi teaches a method wherein X represents zero nucleotides (if X represents zero additional nucleotides, the polynucleotide shown in Figure 1A, step 5 represents this structure).
With regard to claim 5, Notomi teaches a method wherein the reaction mixture further comprises a DNA polymerase having strand-displacement activity (the method may be practice with a rolling circle intermediate using a strand-displacing DNA polymerase, see paragraph 17; the method may be performed using thermostable enzymes such as Vent and TThI, paragraph 62, lines 1-13). 
With regard to claim 6, Notomi teaches a method wherein the reaction mixture further comprises a reverse transcriptase (see paragraph 72).
With regard to claim 7, Notomi teaches a method wherein the polynucleotide template is an RNA molecule (target polynucleotides may comprise DNA or RNA from any source, see paragraph 68). 

With regard to claim 9, Notomi teaches a method wherein the polynucleotide template comprises one strand of double-stranded nucleic acid template (the target sequences may initially be comprised in a double-stranded form, wherein following denaturation, the bivalent primer hybridizes to one of the strands, paragraphs 15 and 58).
With regard to claim 10, Notomi teaches a method wherein during the incubation of the reaction mixture, the temperature of the reaction mixture does not exceed 80 C (amplification may comprises rolling circle amplification, an isothermal process requiring a constant temperature for primer extension, paragraphs 16 and 64, and Figure 2).
With regard to claim 11, Notomi teaches a method wherein the first region of the first primer contains between 4 and 25 nucleotides (primers may comprise 15-25 nucleotides, but may be up much larger, paragraph 47).
With regard to claim 12, Notomi teaches a method wherein the first region of the first primer and the first region of the second primer contain the same number of nucleotides (although amplification may be performed with one true primer, a bivalent primer, the target sequence comprises predetermined terminal ends which support a reaction where the terminal ends hybridize to an overlapping complementary strand to function as primers and to lead to formation of head-to-tail concatemers of the target sequence, paragraph 62, lines 13-31, paragraph 63 and Figure 1, steps 4 and 5).
9 nucleotides in length, paragraph 39; in one example, fragments of 10-70 base pairs were prepared by DNAseI digestion, paragraph 81).
With regard to claim 14, Notomi teaches a method wherein the reaction mixture further comprises a nucleic acid dye (amplification products may be labeled, such as with fluorescent label moieties, paragraphs 20 and 50).
With regard to claim 15, Notomi teaches a method wherein the number of copies of the polynucleotide template in the reaction mixture is increased at least 10-fold within 60 minutes of initiation of the method (additional copies of the template are added to lengthen the concatemer with each cycle with up to about 100 additional cycles performed as desired, see paragraph 15, lines 40-47 and paragraph 62, lines 28-35).
With regard to claims 16-18, Notomi teaches a method of assaying for a target polynucleotide template in a biological sample (methods are provided for amplifying and detecting target nucleic acid sequences, including assembling large polynucleotides as concatemers formed by amplification of overlapping fragments, see Abstract and paragraph 14; samples may include biological samples, paragraph 15, lines 15-19), the method comprising:
A) incubating the biological sample or portion thereof in a reaction mixture comprising a first primer and a second primer (a target polynucleotide is contacted with a bivalent primer, wherein the extension products function as a second primer in 
the first primer comprises a first region and a second region, wherein the second region of the first primer comprises a nucleotide sequence which is complementary to a first portion of the polynucleotide template (the bivalent primer comprises an oligonucleotide having a region complementary to region B’ of the target sequence, and a 5’ tail region, paragraph 15, lines 1- 11 and Figure 1A, step 2);
the second primer comprises a first region and a second region, wherein the second region of the second primer comprises a nucleotide sequence which is complementary to a partner nucleotide sequence, wherein the partner nucleotide sequence is complementary to a second portion of the polynucleotide template (following primer extension of the bivalent primer and the 3’ end of the target sequence, the extension product comprises a sequence, A, at the 3’ end which is complementary to newly synthesized region A’ in the target sequence which functions as a second primer, see Figure 1A, step 4iii); and
upon incubation of the polynucleotide template with the first primer and the second primer, at least one concatemer strand is formed, wherein the concatemer strand comprises a 5’ end and a 3’ end, and comprises a nucleotide sequence having the general structure in the 5’ to 3’ direction of: C’-T-C’-T -X-C’, wherein: C’ represents the nucleotide sequence of the first region of the second primer, T represents the nucleotide sequence of the polynucleotide template or an analogous sequence thereof, and X represents any number and sequence of nucleotides (extension of the annealed polynucleotides generates a product that comprises from 5’ to 3’ A’-B’-A’-B’-A’, with the 
B) measuring an amount of amplified nucleic acid in the reaction mixture of A) at one or more points after the initiation of the incubating step of A), wherein the measuring an amount of amplified nucleic acid in the reaction mixture of comprises determining a level of fluorescence in the reaction mixture, and further comprising determine an inflection time for nucleic acid amplification in the reaction mixture (amplification products may be labeled, such as with fluorescent label moieties attached to ribo- or deoxyribonucleotides, wherein the amplification process may be repeated as often as needed to produce the desired quantity of the specific nucleic acid target sequence, wherein the amount of the target sequence produced will accumulate in an exponential fashion along with an increase in the size of the concatemers, paragraphs 20, 50 and 74). 
With regard to claim 19, Notomi teaches a method wherein the biological sample or portion thereof is from a human (the method may be used to amplify and quantify samples from any source, including higher organisms such as animals, and may be used for detection and characterization of specific nucleic acid sequences associated with infection diseases or genetic disorders such as cancer, as well as for prenatal diagnosis using DNA obtained from fetal cells, see paragraphs 68 and 75). 

Conclusion
11.	Claims 1-19 are rejected.  No claims are free of the prior art.  In addition, claims 1-19 are rejected on the grounds of nonstatutory obviousness-type double patenting, and are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 

Correspondence

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637